Citation Nr: 1003376	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  02-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an increased (compensable) disability 
rating for service-connected residuals of shell fragment 
wounds to the right buttock, to include consideration of 
whether such residuals include muscle damage.

2. Entitlement to an increased (compensable) disability 
rating for service-connected residuals of shell fragment 
wounds to the right upper arm, to include consideration of 
whether such residuals include muscle damage.

[The issues of whether an August 1976 decision of the Board 
of Veterans' Appeals (Board), which denied an increased 
rating for residuals of shell fragment wounds of the back and 
right buttock, evaluated as 10 percent disabling, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE); and whether a September 1983 decision of the 
Board, which denied a compensable rating for residuals of a 
shell fragment wound to the right buttock should be revised 
or reversed on the grounds of CUE are the subject of a 
separate decision of the Board.]




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to February 1970.  He served in Vietnam and was 
wounded in action.  In an August 1970 rating decision, 
service connection was granted for shell fragment wounds of 
the back and right buttock.  

In a September 1983, the Board bifurcated the disability as 
follows:  residuals of a shell fragment wound of the right 
buttock; and residuals of a shell fragment wound of the right 
scapular region.  In a March 1984 RO rating decision, the 
latter disability was redenominated to include a shell 
fragment wound of the right upper extremity with a retained 
foreign body.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO) which continued the 
noncompensable ratings which had been previously assigned for 
the Veteran's scars of the buttocks and the right upper 
extremity.  The Veteran initiated an appeal of the August 
2001 rating decision, which was perfected with the timely 
submission of his substantive appeal (VA Form 9) in May 2002.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing which was conducted in Washington, D.C. in 
November 2002.  The transcript of the hearing is associated 
with the Veteran's VA claims folder.

The Board remanded the case in December 2003 to obtain VA 
outpatient records and a VA examination.  In March 2006, the 
Board denied the Veteran's claims for increased ratings.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  In April 2009, the Veteran's 
representative and the Secretary of Veterans Affairs filed 
with the Court a Joint Motion for Remand.  On April 28, 2009, 
the Court issued an Order which granted the Joint Motion for 
Remand and remanded the case to the Board, directing the 
Board to comply with its directives therein.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

As noted in the Introduction, the Board's March 2006 was 
vacated and remanded by the Court.  The reason for the 
Court's remand was that the parties to the Joint Motion 
determined that the instructions contained in the Board's 
December 2003 remand had not been complied with.   

In its December 2003 remand, the Board instructed the RO to 
provide an examination for the service-connected 
disabilities.  The Board specifically requested the RO to: 

make arrangements with the appropriate VA 
medical facility for the Veteran to be 
examined for the purpose of addressing the 
extent of impairment caused by the shell 
fragment wounds to the right buttock and 
right upper arm.  Send the claims folder to 
the examiner for review.  The examiner should 
address whether there is any residual muscle 
damage related to the shell fragment wounds 
to the right buttock and right upper arm, and 
if so, render an opinion addressing the 
extent of any muscle damage and whether it is 
at least as likely as not that any current 
muscle damage disability of either the right 
buttock or right upper arm was sustained as a 
result of the shell fragment wounds.

As noted by the parties to the Joint Motion, the September 
2004 VA examination report did not specifically discuss 
whether the service-connected shell fragment residuals 
included muscle damage, or the extent of any such damage.    

The parties to the Joint Motion cited Stegall v. West, 11 
Vet. App. 268, 271 (1998), in which the Court held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA must make arrangements for the 
Veteran to be examined for the purpose 
of addressing the extent of impairment 
caused by the shell fragment wounds to 
the right buttock and right upper arm.  
The examiner should specifically 
address whether there is any residual 
muscle damage related to the shell 
fragment wounds to the right buttock 
and right upper arm, and if so, render 
an opinion addressing the extent of any 
muscle damage and whether it is at 
least as likely as not that any current 
muscle damage disability of either the 
right buttock or right upper arm was 
sustained as a result of the shell 
fragment wounds.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

2.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  In so doing, VBA should take 
into consideration the Board's decision 
as to the Veteran's CUE motion, decided 
simultaneously with this remand.  If 
the VBA decision remains unfavorable to 
the Veteran, a supplemental statement 
of the case (SSOC) should be prepared.  
The Veteran and his representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


